                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON

JULIA E. BLACKWOOD,

          Plaintiff,

v.                               Civil Action No. 2:18-cv-1216

BERRY DUNN, LLC,
NICOLE Y. BECNEL, and
JANE DOE(S),

          Defendants.

                  MEMORANDUM OPINION AND ORDER

          Pending is plaintiff’s motion to remand this matter to

the Circuit Court of Kanawha County, West Virginia, filed

September 11, 2018.1



                           I.   Background



          Plaintiff Julia E. Blackwood, a citizen of West

Virginia, worked for defendant Berry Dunn, LLC (“Berry Dunn”), a

Maine corporation with its principal place of business in Maine,

as a contract employee.   Compl. ECF No. 1-1, at ¶ 16.   On

February 25, 2016, Ms. Blackwood was offered and accepted “full-



1 Also pending is defendants’ motion to dismiss, filed August 15,
2018. “Where, as here, a motion to remand and a Rule 12(b)(6)
motion to dismiss are both made, it is ordinarily improper to
resolve the Rule 12(b)(6) motion before deciding the motion to
remand.” Adkins v. Consolidation Coal Co., 856 F. Supp. 2d 817,
819 (S.D.W. Va. 2012).
time employment with Berry Dunn as a Senior Consultant . . .

with her employment to start on April 5, 2016.”      Id. ¶ 20.

Defendant Nicole Becnel, a resident of West Virginia, was the

manager of Berry Dunn’s Charleston office and was responsible

for assigning projects to senior consultants such as Ms.

Blackwood.    Id ¶ 9.   Ms. Becnel, however, assigned the more

lucrative positions only to a particular group of her “close

personal friends and confidants within the office,” excluding

Ms. Blackwood.    Id. ¶ 12.


             Ms. Blackwood, at some point not specified in the

complaint, began to question the propriety of certain billing

practices of Berry Dunn.      Id. ¶¶ 22-28.   Around the time she

began this questioning, Ms. Blackwood noticed discussions of

particularly lavish spending by Ms. Becnel on events she

“privately hosted for the State employee assigned with oversight

responsibility on the Berry Dunn State consulting contracts.”

Id. ¶ 29.    Ms. Blackwood believes that her questioning of Berry

Dunn’s state billing practices led Ms. Becnel to initiate “an

internal campaign of discrimination, intentional harassment,

invasion of privacy and defamation of Ms. Blackwood.”      Id. ¶ 30.


             At the direction of Ms. Becnel, other employees

secretly photographed Ms. Blackwood with her eyes closed while




                                   2
she was on her lunch break in the office, though Ms. Blackwood

never consented to having her picture taken.    Id. ¶ 35-38.


            On March 16, 2017, Ms. Becnel informed Ms. Blackwood

that she had been fired because she had fallen asleep on the job

on three separate occasions.   Id. ¶ 31.   Ms. Becnel is further

alleged to have discussed Ms. Blackwood’s confidential

employment information with other employees.    Id. ¶ 32.


            After her employment was terminated, Berry Dunn’s

director of human resources, Debra Genender, informed Ms.

Blackwood by electronic mail that she would be paid three weeks’

severance, amounting to $4,038.46.    Id. ¶¶ 42-44.   Ms. Blackwood

alleges that she relied on this promised payment to her

detriment, though she does not identify the detriment.      Id. at

9.   When Berry Dunn learned of her retaining counsel in

connection with her employment termination, Berry Dunn refused

to pay the severance unless she released all potential claims

against them and subjected herself to restrictions in seeking

future employment.   Id. ¶¶ 45-47.


            Ms. Blackwood became aware of the photographs taken by

employees of Berry Dunn at the direction of Ms. Becnel on May 2,

2017 when she received the pictures from defendants’ counsel.

Id. ¶ 53.



                                 3
           Ms. Blackwood initiated this action in the Circuit

Court of Kanawha County on March 16, 2018.   She asserts claims

against Berry Dunn for violations of the West Virginia Wage

Payment and Collection Act and against all defendants for

wrongful termination of employment by discriminating against her

on the basis of her age, unlawful invasion of privacy, breach of

promise, detrimental reliance, breach of contract and breach of

the related covenant of good faith and fair dealing, intentional

infliction of emotional distress, negligent infliction of

emotional distress, and aiding and abetting. Id. at 9.


           On August 8, 2018, the defendants removed the case to

federal court, asserting fraudulent joinder of Ms. Becnel and

invoking this court’s diversity jurisdiction.     See 28 U.S.C. §

1332(a)(1).   Plaintiff subsequently moved to remand on the

ground that the defendants failed to establish fraudulent

joinder.



                       II.   Standard of Review



           The fraudulent joinder standard is well settled.   Our

court of appeals lays a “heavy burden” upon a defendant removing

a case on such grounds:

     In order to establish that a nondiverse defendant has
     been fraudulently joined, the removing party must
     establish either: [t]hat there is no possibility that

                                 4
     the plaintiff would be able to establish a cause of
     action against the in-state defendant in state court;
     or [t]hat there has been outright fraud in the
     plaintiff's pleading of jurisdictional facts."

Mayes v. Rapoport, 198 F.3d 457, 464 (4th Cir. 1999) (emphasis

in original) (quoting Marshall v. Manville Sales Corp., 6 F.3d

229, 232 (4th Cir. 1993)).    The applicable standard "is even

more favorable to the plaintiff than the standard for ruling on

a motion to dismiss[.]"     Hartley v. CSX Transp., Inc., 187 F.3d

422, 424 (4th Cir. 1999).


          As the decision in Hartley illustrates, fraudulent

joinder claims are subject to a rather black-and-white analysis

in this circuit.   Any shades of gray are resolved in favor of

remand.   At bottom, a plaintiff need only demonstrate a “glimmer

of hope” in order to have his claims remanded:


     CSX contests these points and we are unable to resolve
     them with the snap of a finger at this stage of the
     litigation. Indeed, these are questions of fact that
     are ordinarily left to the state court jury.

     In all events, a jurisdictional inquiry is not the
     appropriate stage of litigation to resolve . . .
     various uncertain questions of law and fact. Allowing
     joinder of the public defendants is proper . . .
     because courts should minimize threshold litigation
     over jurisdiction. Jurisdictional rules direct
     judicial traffic. They function to steer litigation to
     the proper forum with a minimum of preliminary fuss.
     The best way to advance this objective is to accept
     the parties [as] joined . . . unless joinder is
     clearly improper. To permit extensive litigation of
     the merits of a case while determining jurisdiction
     thwarts the purpose of jurisdictional rules.


                                  5
               . . . . .

          We cannot predict with certainty how a state
     court and state jury would resolve the legal issues
     and weigh the factual evidence in this case. Hartley's
     claims may not succeed ultimately, but ultimate
     success is not required . . . . Rather, there need be
     only a slight possibility of a right to relief. Once
     the court identifies this glimmer of hope for the
     plaintiff, the jurisdictional inquiry ends.

Id. at 425-26 (emphasis added).


          Inasmuch as defendants do not allege any outright

fraud in the pleading of jurisdictional facts, the only question

for fraudulent joinder purposes is whether plaintiff has any

possibility of recovery against the nondiverse defendant, Nicole

Becnel.


          Further, although the plaintiff appears to have moved

to amend her complaint to include more detailed factual

assertions and to raise new causes of action, see ECF No. 16,

this subsequent development has no effect on the court's

analysis inasmuch as the court must look at the plaintiff's

pleadings at the time of removal. See Legg v. Wyeth, 428 F.3d

1317, 1322 (11th Cir. 2005) (“[t]he determination of whether a

resident defendant has been fraudulently joined must be based

upon the plaintiff's pleadings at the time of removal”); see

also 14 Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 3723 (3d ed 1998) (determination of fraudulent

joinder should be made based on the record at the time of
                                  6
removal).



                            III. Discussion



             The plaintiff contends in her motion for remand that

she has a possibility of obtaining relief from Berry Dunn, Ms.

Becnel, and the Jane Doe defendants “on the basis of her factual

allegations supporting the following causes of action:” (1)

wrongful termination pursuant to West Virginia Code § 21-3-20

and (2) invasion of privacy in one of the four areas recognized

by West Virginia law.    Pl.’s Mot. Remand (“Pl.’s Mot.”), ECF No.

6, at 3-4.   The plaintiff advances no other ground for remand.



     A. Wrongful Termination



            Plaintiff asserts, for the first time in her motion,

that West Virginia Code § 21-3-20 “sets forth substantial public

policy prohibiting the use of electronic devices to monitor the

activities of [Berry Dunn’s] employees on its premises.”    Pl.’s

Mot., ECF No. 6, at 6.   Further, she claims that the approval or

direction by Berry Dunn and Ms. Becnel, encouraging other

employees to take pictures of Ms. Blackwood violated that

statute and makes her termination wrongful.    Id.


            West Virginia Code § 21-3-20 states:

                                 7
      It is unlawful for any employer or the agent or
      representative of an employer, whether public or
      private, to operate any electronic surveillance device
      or system, including, but not limited to, the use of a
      closed circuit television system, a video-recording
      device, or any combination of those or other
      electronic devices for the purpose of recording or
      monitoring the activities of the employees in areas
      designed for the health or personal comfort of the
      employees or for safeguarding of their possessions,
      such as rest rooms, shower rooms, locker rooms,
      dressing rooms and employee lounges.

Id.


          In her complaint, however, Ms. Blackwood contends that

the accusation that she was sleeping on the job was a pretext

for her dismissal based upon age discrimination.    See Compl.,

ECF No. 1-1, at ¶ 3.   Plaintiff specifically states that her

dismissal was “in violation of well settled public policy in

West Virginia which prohibits termination from employment on the

basis of the employee’s age.”2   Id.   Nowhere in the complaint

does the plaintiff indicate that her wrongful termination is

based on a substantial public policy against recording or

monitoring employees in the workplace (or even mention W. Va.

Code § 21-3-20).   She may not raise this argument for the first

time in her motion to remand the case. See S. Walk at Broadlands




2 The defendants state in their notice of removal why a claim
against Ms. Becnel for wrongful termination due to age
discrimination is not actionable, and the plaintiff does not
contest that reasoning. See Notice of Removal, ECF No. 1, at 4-
5.
                                 8
Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175,

184 (4th Cir. 2013) (“It is well established that parties cannot

amend their complaints through briefing.”)



        B. Invasion of Privacy



             The plaintiff further asserts that the factual

allegations would support “one or more” of the four areas

recognized by West Virginia law as an invasion of privacy.         Id.

at 4.     Those four areas are: “(1) an unreasonable intrusion upon

the seclusion of another; (2) an appropriation of another's name

or likeness; (3) unreasonable publicity given to another's

private life; and (4) publicity that unreasonably places another

in a false light before the public.”       Syl. Pt.8, Crump v.

Beckley Newspapers, Inc., 173 W. Va. 699, 320 S.E.2d 70 (1983).


             The first area is the unreasonable intrusion upon the

seclusion of another.     “Courts in West Virginia have generally

adopted the Restatement (Second) of Torts § 652B for claims of

intrusion upon seclusion.”       Snuffer v. Great Lakes Educ. Loan

Servs., Inc., 97 F. Supp. 3d 827, 835 (S.D.W. Va. 2015).         The

Restatement provides: “One who intentionally intrudes,

physically or otherwise, upon the solitude or seclusion of

another or his private affairs or concerns, is subject to

liability to the other for invasion of his privacy, if the

                                    9
intrusion would be highly offensive to a reasonable person.”

Restatement (Second) of Torts § 652B (1977).    “The protection

afforded by the law of privacy is restricted to persons of

reasonable sensibilities, and does not extend to the

supersensitive.”   Syl. Pt. 10, Crump, 173 W. Va. at 703, 320

S.E.2d at 74.


           Ms. Blackwood contends that Ms. Becnel directed other

employees of Berry Dunn to surreptitiously photograph the

plaintiff while she was asleep at work.    Compl., ECF No. 1-1, ¶¶

34-35.   When they were unable to photograph her while she was

sleeping, plaintiff contends they took a picture of her, on her

lunch break while she was resting her eyes.    Id. ¶¶ 36-37.   In

her motion, plaintiff also informs the court that she was with a

group of people when she was photographed.     See Pl.s’ Mot. ECF

No. 6, at 7.    Without being in an area protected from monitoring

by W. Va. Code § 21-3-20, it cannot be said that taking a

photograph of an individual while they are at work, either alone

on a lunch break or surrounded by others, would constitute an

unreasonable intrusion into the solitude or seclusion of

another.   The facts alleged in the complaint would not support

an intrusion upon seclusion invasion of privacy claim.3




3 The court notes that both parties discuss, in the notice of
removal and motion for remand, respectively, how the plaintiff
                                 10
          The second invasion of privacy area is appropriation

of another’s name of likeness.   “In order for a communication to

constitute an appropriation, mere publication of a person's name

or likeness is not enough, the defendant must take for his own

use or benefit the reputation, prestige or commercial standing,

public interest or other value associated with the name or

likeness published.”   Syl. Pt. 11, Crump, 173 W. Va. at 703, 320

S.E.2d at 74.   The plaintiff asserts that the picture’s use by

Berry Dunn as evidence to terminate her benefited the

defendants, but this argument is unpersuasive and was raised for

the first time in her motion.    See Pl.’s Mot., ECF No. 6, at 4

n.13.   There are no allegations in the complaint that would

support a claim for appropriation of Ms. Blackwood’s likeness,

as Ms. Becnel did not take for her own benefit any value

associated with the shared image of Ms. Blackwood.


          The third area is unreasonable publicity given to

another’s private life.   “‘Publicity,’ in the context of

invasion of privacy, entails that disclosure be widespread and

not limited to a single person or a small group of people.”

Mays v. Marshall Univ. Bd. of Governors, 2015 WL 6181508, at *6




had previously taken photographs in the Berry Dunn offices;
however, it does not rely on the assertions of either party
regarding the taking of those photographs and Berry Dunn’s
reaction thereto in rendering its decision here.
                                 11
(W. Va. Oct. 20, 2015) (citing Crump, 173 W. Va. at 716, 320

S.E.2d at 87-88)).    The Restatement similarly notes

     Invasion of the right of privacy ... depends upon
     publicity given to the private life of the
     individual.... ‘Publicity’ ... means that the matter
     is made public, by communicating it to the public at
     large.... Thus, it is not an invasion of the right of
     privacy ... to communicate a fact concerning the
     plaintiff's private life to a single person or even to
     a smaller group of persons.

Id. (quoting Restatement (Second) of Torts § 652D cmt. a

(1977)); see Benson v. AJR, Inc., 215 W. Va. 324, 328-29, 599

S.E.2d 747, 751-52 (2004) (finding that an employer’s

communication of an employee’s private information to three

individuals, all of whom were the employees, officers, or

creditors of the employer, did not amount to widespread

publicity).


          Here, the plaintiff has alleged “on information and

belief, Ms. Becnel discussed Ms. Blackwood’s confidential

information with certain members” of Ms. Becnel’s group of good

friends and confidants at work.    Compl., ECF No. 1-1, at ¶ 32.

Assuming that Ms. Becnel did share confidential work

information, and assuming that it was unreasonable to do so, she

is only alleged to have told a limited number of people.    The

facts pled in the complaint cannot therefore meet the

requirements for pleading a publication of private fact claim

against Ms. Becnel.

                                  12
            The final area of invasion of privacy is publicity

that places another in false light before the public.    For a

plaintiff to have an actionable false light claim, the matter

publicized must be untrue, the publication must be offensive to

a reasonable person, and the matter must be widely publicized.

See Crump, 173 W. Va. at 715-16, 320 S.E.2d at 87-88 (citations

omitted).   The same requirements for widespread publication

apply to false light claims as apply to publication of private

fact claims.    Id.


            The plaintiff asserts that by sharing the photographs

of Ms. Blackwood, in which it appears that she is asleep, the

defendants have portrayed her in a false light.   Pl.’s Mot., ECF

no. 6, at 17.   Assuming that Ms. Blackwood was not asleep and

that dissemination of such a photograph would be offensive to a

reasonable person, the complaint alleges no facts to suggest

that the publication was widespread, nor does the complaint even

allege that it was Ms. Becnel that publicized the photographs.4

The complaint notes that Ms. Blackwood became aware of the

photographs when they were sent to her counsel by Berry Dunn’s



4 In her motion for remand the plaintiff does state that “Becnel
published the photos to Blackwood’s coworkers and Berry Dunn
falsely claiming the pictures show Blackwood was asleep.” ECF
No. 6, at 7. However, “[i]t is well established that parties
cannot amend their complaints through briefing.” S. Walk at
Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713
F.3d 175, 184 (4th Cir. 2013).
                                 13
counsel.    Compl., ECF No. 1-1, at ¶ 53.   The photographs must

have been sent out to the public at large by Ms. Becnel, not

just to a few Berry Dunn employees and attorneys, in order for

there to be a possible false light cause of action against her.


            Inasmuch as the plaintiff does not object to any other

portions of defendants’ notice of removal which assert that the

remaining causes of action pled in the complaint could not be

established against Ms. Becnel, the court does not address them

here.5



                            IV.   Conclusion



            In light of the foregoing, the court finds that the

defendants have demonstrated that Ms. Becnel was fraudulently

joined.    The court accordingly ORDERS that the plaintiff’s

motion to remand be, and it hereby is, denied.


            Further, inasmuch as plaintiff’s first amended

complaint, filed November 26, 2018, was not consented to by the


5 The court notes that in both the complaint and in plaintiff’s
motion for remand, the plaintiff makes very brief allegations of
defamation against Ms. Becnel. Compl., ECF No. 1-1, at ¶ 30;
Pl.’s Mot., ECF No. 6, at 7. All claims of defamation must fail
here inasmuch as the plaintiffs have not asserted what the
actual defamatory statements were. Syl. Pt. 1, Crump, 173 W. Va.
at 703, 320 S.E.2d at 74 (An “essential element[] for a
successful defamation action [includes] (1) defamatory
statements . . . .”).
                                  14
defendants nor approved by the court, Fed. R. Civ. P. 15(a)(2),

and seeks to amend the causes of action to strengthen her claims

against Ms. Becnel, it is ORDERED that the plaintiff’s first

amended complaint be stricken from the docket without prejudice.

This case shall proceed under the allegations contained in the

original complaint.


          Accordingly, it is also ORDERED that defendants’

motion to strike the first amended complaint, filed December 10,

2018, plaintiff’s motion to strike defendants’ reply in support

of their motion to strike the first amended complaint, filed

January 3, 2019, and plaintiff’s motion for leave to file a

corrected motion to strike the defendants’ reply or

alternatively, leave to file a necessary sur-reply, also filed

January 3, 2019, be, and hereby are, denied as moot.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                         ENTER: March 13, 2019




                                  15
